Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered December 20, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Charles W. on the ground of permanent neglect.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order terminating his parental rights on the ground of permanent neglect, respondent father contends that Family Court based its finding of permanent neglect on “known false admissions” by the father, thereby denying him due process. The record belies that contention. The court stated on the record that it was accepting the father’s admissions of permanent neglect as “knowing and voluntary and done with the advice and assistance of counsel.” Even assuming, arguendo, that the father preserved for our review his further contention that the court erred in failing to issue a suspended judgment, we conclude that the father’s contention *1331lacks merit. The record supports the court’s determination that a suspended judgment would not be in the children’s best interests (see Matter of Da’Nasjeion T., 32 AD3d 1242 [2006]; see also Matter of Jose R., 32 AD3d 1284, 1285 [2006], lv denied 7 NY3d 718 [2006]). Finally, in view of the father’s admissions of permanent neglect, the court was not required to determine whether petitioner exercised diligent efforts to strengthen and encourage the parental relationship (see Matter of Fard Saleem G., 297 AD2d 677 [2002]). Present—Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.